Citation Nr: 1714911	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to a rating in excess of 30 percent for coronary artery disease status post coronary artery bypass graft. 

4. Entitlement to an effective date earlier than June 12, 2015 for the grant of service connection for coronary artery disease status post coronary artery bypass graft.

5.  Entitlement to an initial compensable rating for scar.

6. Entitlement to an effective date earlier than June 12, 2015 for the grant of service connection for scar.

7. Entitlement to an effective date earlier than June 12, 2015 for the grant of special monthly compensation based on housebound status.

8. Entitlement to an eligibility date earlier than August 11, 2015 for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1985.  This case comes before the Board of Veterans' Appeals (Board) from St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) rating decisions in August 2008, September 2008, and September 2013, and from an August, Maine VA RO rating decision in October 2015.  

The August 2008 rating decision (1) increased the rating for diabetes mellitus type II from 10 percent to 20 percent, effective October 9, 2007; (2) granted service connection for peripheral neuropathy, right lower extremity with a 10 percent evaluation, effective November 5, 2007; (3) granted service connection for peripheral neuropathy, left lower extremity with a 10 percent evaluation, effective November 5, 2007; (4) continued a 20 percent rating for bilateral ankle injuries with arthritis; (5) denied service connection for sleep apnea; (6) deferred a decision on entitlement to service connection for hypertension; (7) deferred a decision on entitlement to service connection for erectile dysfunction; and (8) deferred a decision on entitlement to TDIU.  The September 2008 rating decision (1) denied service connection for hypertension; (2) denied service connection for erectile dysfunction; and (3) denied entitlement to TDIU.  The Veteran appealed the issues of (1) entitlement to service connection for hypertension; (2) entitlement to service connection for erectile dysfunction; (3) entitlement to service connection for sleep apnea, and (4) entitlement to TDIU.

A December 2012 Board decision (by a VLJ other than the undersigned) remanded the issues of (1) entitlement to service connection for hypertension; (2) entitlement to service connection for erectile dysfunction; (3) entitlement to service connection for a sleep apnea disorder including sleep apnea and narcolepsy, and (4) entitlement to TDIU for further development.

An interim September 2013 rating decision (1) granted service connection for hypertension with a noncompensable (0 percent) evaluation, effective November 5, 2007; (2) granted service connection for erectile dysfunction with a noncompenable (0 percent) evaluation, effective November 5, 2007; and (3) granted entitlement to special monthly compensation based on loss of use of creative organ from November 5, 2007.  The Veteran appealed the initial rating for hypertension.

An October 2014 Board decision (by a VLJ other than the undersigned) (1) granted service connection for sleep apnea, and remanded the case (2) to implement the Board's decision allowing service connection for sleep apnea, and (3) for further development on entitlement to TDIU.

An October 2015 rating decision, (1) granted service connection for coronary artery status post coronary artery bypass graft with a 100 percent evaluation, effective June 12, 2015 and a 30 percent evaluation effective July 1, 2015; (2) granted service connection for scar with a noncompensable (0 percent) evaluation, effective June 12, 2015; (3) granted special monthly compensation based on housebound status from June 12, 2015 to July 1, 2015; and (4) established basic eligibility to Dependents' Educational Assistance from August 11, 2015.  In an October 2015 notice of disagreement, the Veteran contested (1) the initial rating and (2) effective date for CABG; (3) the initial rating and (4) effective date for scar; (5) the effective date for the grant of special monthly compensation based on housebound status; and the effective date for basic eligibility to Dependents' Educational Assistance.  The RO has not issued a statement of the case (SOC) for such issues; thus the Board takes jurisdiction of such matter for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  

The case is now assigned to the undersigned.

The issues of entitlement to a rating in excess of 30 percent for coronary artery disease, entitlement to an effective date earlier than June 12, 2015 for the grant of service connection for coronary artery disease, entitlement to an initial compensable rating for scar, entitlement to an effective date earlier than June 12, 2015 for the grant of service connection for scar, entitlement to an effective date earlier than June 12, 2015 for the grant of special monthly compensation based on housebound status, and entitlement to an effective date for the grant of basic eligibility for Dependents' Educational Assistance  earlier than August 11, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected hypertension requires continuous medication for control; but systolic pressure has been predominantly less than 160; and historically and through the present, diastolic pressure has been predominantly less than 100.

2. The evidence reasonably shows that from November 5, 2007 to June 2015 the Veteran meets the schedular criteria for TDIU and his service-connected disabilities prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

1. A compensable rating for hypertension is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Code 7101 (2016).

2. The criteria for TDIU have been met from November 5, 2007 to June 12, 2015. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Inasmuch as this decision grants a TDIU rating, there is no reason to belabor the impact of the VCAA on the matter, any notice defect or duty to assist failure is harmless. 

The Veteran's increased rating claim is appealing the initial rating assigned with the grant of service connection for hypertension.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

For the issue of entitlement to an initial compensable rating for hypertension, regarding VA's duty to assist, all appropriate development to obtain the Veteran's post-service treatment records has been completed.  VA examinations were performed in August 2008 and in accordance with the December 2012 remand in September 2013.  The Board finds the examinations are adequate for rating purposes.  The examiners reviewed the Veteran's claims file, conducted thorough examinations, provided opinions that were responsive to the issues at hand, and supported those opinions with adequate rationales.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Entitlement to an Initial Compensable Rating for Hypertension

Legal Criteria

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because an effective date of November 5, 2007, was granted for the award of service connection for the Veteran's hypertension, the Board will evaluate medical evidence from that date.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertensive vascular disease (hypertension and isolated systolic hypertension) is rated under Code 7101.  A 10 percent rating is warranted when diastolic pressure is predominantly 100 or more or; systolic pressure is predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted when diastolic pressure is predominantly 130 or more.  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background 

The Veteran's VA treatment records from March 2008 through August 2016 fully cover the period under review and there are no significant gaps in coverage.  During this period, the Veteran's VA treatment records show 95 readings of the Veteran's blood pressure.  There were 30 readings that showed the Veteran's diastolic pressure above 100, systolic pressure above 160, or both.  There were also there readings that showed the Veteran's diastolic pressure 110 or above, or systolic pressure at 200 or above, which included two readings that showed the Veteran's diastolic pressure at 120 or above.  During this period the Veteran had no readings where his diastolic pressure was 130 or above.

On August 2008 VA hypertension examination, the examiner noted the Veteran's hypertension began in 1979 and he is on medication to control his symptoms.  The Veteran's blood pressure was recorded at 123/67, 122/52, and 135/82.  

On September 2013 VA hypertension examination, the Veteran's blood pressure was recorded at 138/87 on August 22, 2013, 134/74 on September 4, 2013, and 144/88 on September 6, 2013.  

In a November 2014 private medical evaluation, a private physician opined that the Veteran's systolic blood pressure is predominantly greater than 160, because "he has had multiple blood pressure readings at this level, and by the Veteran's report he has been difficult to control dispute changing his medication and modification of diet."  The examiner cited VA treatment records between July 2008 and July 2009 which showed five blood pressure readings that meet that showed the Veteran's diastolic pressure above 100, systolic pressure above 160, or both, and blood pressure readings in January 2013 and April 2013 which showed the Veteran's systolic pressure above 160.  

Analysis 

The Board notes that the Veteran's hypertension has been controlled by medications since before he filed his claim in November 2007, and that, since then, his blood pressure readings do not meet the criteria for a compensable evaluation as neither his diastolic nor systolic pressure are predominantly 100 or 160 or more, respectively.  

While VA treatment records show the Veteran regularly had blood pressure readings with his diastolic or systolic pressure at 100 or 160 or more, respectively, he did not predominantly have his readings at that level.  Merriam Webster dictionary defines the term "predominantly" as "for the most part."  Predominantly Definition, Merriam-Webster.com https://www.merriam-webster.com/dictionary/predominantly (last visted Mar. 28, 2017)( defining the term "predominantly" as "for the most part.").  Further, the United States Court of Appeals for Veterans Claims recently found that a single reading demonstrating diastolic pressure of 100 does not demonstrate that the veteran has a history of diastolic pressure predominantly 100 or more.  McCarroll v. McDonald, No. 14-2345 (United States Court of Appeals for Veterans Claims, November 7, 2016).  Only less than one third (30 out of 95) of the Veteran's blood pressure readings during the period under review met the criteria for a compensable rating, and as such his blood pressure readings were not "for the most part" at the compensable level.   

The Board also notes that while the November 2014 private physician opined that the Veteran's systolic blood pressure was predominantly greater than 160, she only cited 15 of the Veteran's blood pressure readings, with only six readings with a systolic blood pressure above 160.  As noted above, the Veteran has had 95 blood pressure readings during the period under review, and the 15 cited by the private physician are only a small sample of such readings.  The private physician also explained that her rationale was that the Veteran has had multiple blood pressure readings at this level and he had reported his blood pressure was difficult to control even with changes to his medication and diet.  The Board notes that the rating criteria for hypertension specifically contemplates the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), ("[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."); McCarroll, supra (the Board did not err in failing to discount the ameliorative effects of blood pressure medication as the plain language of DC 7101 contemplates the effects of medications).   

The Board has considered whether this matter should be referred for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's hypertension contemplate the findings and associated functional impairment (blood pressure readings) shown and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore the schedular criteria is not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).


Entitlement to TDIU

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on individual Unemployability (TDIU) when the evidence shows that by reason of service-connected disability, or combination of disabilities, the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; see Johnson v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014) (holding that TDIU is assigned based on the collective impact of service-connected disabilities). 

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or, if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

An October 1987 rating decision granted service connection for bilateral hearing loss with a 20 percent evaluation; granted service connection for bilateral ankle injuries with arthritis with a 20 percent evaluation; and granted service connection for scars, cyst excisions on back of neck and midthoracic spine areas with a noncompensable (0 percent) evaluation, all effective July 23, 1987.

An October 2006 rating decision increased the rating for the service-connected bilateral hearing loss disability to 50 percent, effective June 30, 2006.

A December 2006 rating decision granted service connection for tinnitus with a 10 percent evaluation, effective October 27, 2006.

An August 16, 2007 rating decision granted service connection for diabetes mellitus type II with a 10 percent evaluation, effective April 20, 2007.

An August 2008 rating decision increased the rating for diabetes mellitus type II from 10 percent to 20 percent, effective October 9, 2007; granted service connection for peripheral neuropathy, right lower extremity with a 10 percent evaluation, effective November 5, 2007; granted service connection for peripheral neuropathy, left lower extremity with a 10 percent evaluation, effective November 5, 2007; and continued a 20 percent rating for bilateral ankle injuries with arthritis.

An April 2010 rating decision increased the ratings for the service-connected peripheral neuropathy of both the right and left lower extremity to 20 percent, effective November 5, 2007.

A September 2013 rating decision granted service connection for hypertension with a noncompensable (0 percent) evaluation, granted service connection for erectile dysfunction with a noncompensable (0 percent) evaluation, and granted entitlement to special monthly compensation based on Loss of Use of creative organ, all effective November 5, 2007.

An October 2014 Board decision granted service connection for sleep apnea.  In a subsequent December 2014 rating decision a 50 percent evaluation was assigned, effective November 5, 2007.

An October 2015 rating decision granted service connection for coronary artery status post coronary artery bypass graft with a 100 percent evaluation, effective June 12, 2015 and a 30 percent evaluation effective July 1, 2015; granted service connection for scar with a noncompensable (0 percent) evaluation, effective June 12, 2015; granted special monthly compensation based on housebound status from June 12, 2015 to July 1, 2015; and  established basic eligibility to Dependents' Educational Assistance from August 11, 2015.

In this case, the Veteran has established service connection for bilateral hearing loss, rated 20 percent from July 23, 1987 and rated 50 percent from June 30 2006; bilateral ankle injuries with arthritis rated 20 percent from July 23, 1987; scars, cyst extensions on back of neck and mid-thoracic spine areas rated as noncompensable (0 percent) from July 23, 1987; tinnitus rated 10 percent from October 27, 2006; diabetes mellitus type II, rated 10 percent from April 30, 2007 and rated 20 percent from October 9, 2007; sleep apnea, rated 50 percent from November 5, 2007; peripheral neuropathy, right lower extremity associated with diabetes mellitus type II rated 20 percent from November 5, 2007; peripheral neuropathy, left lower extremity associated with diabetes mellitus type II rated 20 percent from November 5, 2007; hypertension rated as noncompenable (0 percent) from November 5, 2007; erectile dysfunction associated with hypertension rated as noncompensable (0 percent) from November 5, 2007; coronary artery disease status post coronary artery bypass graft rated 100 percent from June 12, 2015 and rated 30 percent from July 1, 2015; and scar associated with coronary artery disease rated as noncompenable (0 percent) from June 12, 2015).  

With grant of service connection for coronary artery disease, a temporary 100 percent from June 12, 2015 and rated 30 percent from July 1, 2015, the combined schedular rating for the disabilities is 100 percent from July 1, 2015.  Given the 100 percent combined schedular rating, the Board finds that the issue of entitlement to TDIU from June 1, 2015 (the date of the temporary 100 percent rating for coronary artery disease) is moot.  See Locklear v. 24 Vet. App. 311, 314 fn. 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).  

Prior to the grant of service connection for coronary artery disease, the combined schedular rating for the disabilities is 90 percent from November 5, 2007.  Therefore, the schedular criteria for a TDIU rating are met from November 5, 2007 to June 12, 2015.

The analysis proceeds to assessing whether the Veteran's service-connected disabilities preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).
 
In this case, on his November 2007 TDIU application, the Veteran reported he last worked as a teacher from 1985 to December 2005 and that he had a Bachelor of Science degree.  He also reported he had applied to a security guard position in July 2007.

In a March 2009 letter, the assistant principal of the school the Veteran worked for reported that the Veteran had problems teaching as a result of his hearing problems.  He opined that the Veteran's "inability to clearly understand his students was a very significant impediment to his ability to teach" and that it is his impression that this led to his decision to stop teaching.

On June 2008 VA examination for diabetes mellitus, sleep apnea, and bilateral ankle injuries and September 2013 VA hearing loss and tinnitus examination, the examiners opined that while his service connected disabilities impacted his employability, they did not precluded it.  The June 2008 VA examiner opined that "his bilateral ankle problems would not hinder him in obtaining and maintaining gainful employment," because he was still capable of both sedentary employment and physical activities without causing pain or decreased movement in his ankles.  Further, the September 2013 VA examiner opined that his hearing loss does not interfere with gainful employment "as it causes no functional or occupational impairment to the Veteran," and he could use proper amplification and other assistive listening devices to assist him in the work place.

On September 2013 VA narcolepsy and sleep apnea examinations, the examiner opined that the Veteran's narcolepsy and sleep apnea impacted his ability to work because his frequent daytime hyper-somnolence he would not be employable as a driver, heavy machinery, or any occupation that sleep impairment would endanger himself or others.  

In an October 2013 private medical examination, a private physician noted that the Veteran is unable to participate in any type of employment that requires prolonged standing or walking and he needs to elevate his feet and legs on an infrequent to constant basis while working.  The examiner noted that the numbness associated Veteran's diabetes mellitus type II was made worse with increased activity and elevating his feet temporarily improved the numbness.  He opined that "the Veteran is unemployable and has been unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities" since leaving his job as a schoolteacher in December 2005.  The physician explained that the combined effects of the Veteran's service-connected disabilities "precludes the ability to secure or follow a substantially gainful occupation."  

Further, in a November 2014 private medical examination, a private physician opined that based on her review of the record and physical examination of the Veteran, the Veteran "has been unable to secure or follow a substantially gainful employment as a result of his service-connected diabetes mellitus and diabetic neuropathy since December 2005."  The physician explained, that the Veteran has "overwhelming fatigue from sleep apnea which makes it difficult for him to regularly stay away during the daytime," and he has severe pain from the neuropathy "that he is unable to sit for longer than 30-60 minutes at a time since December 2005 . . . nor stand or walk for this period of time making even sedentary employment impossible."

While the June 2008 and September 2013 VA examiners found that his bilateral ankle injuries, bilateral hearing loss, and tinnitus disabilities did not precluded him from employment, the September 2013 VA narcolepsy examiner and October 2013 and November 2014 private physicians found that the Veteran's service connected sleep apnea, diabetes mellitus, and peripheral neuropathy have limited his ability to obtain jobs requiring using heavy machinery or any job that involves prolonged sitting, standing, or walking.  

The Board finds the opinions of the September 2013 VA narcolepsy examiner, October 2013 private physician, and November 2014 private physician to be more probative than the opinions of the June 2008 and September 2013 VA examiners because such opinions reflect the overall impact of all of the Veteran's service-connected disabilities on his employability.  Such opinions specifically note the type of work (sedentary, jobs involving long periods of standing or walking, and jobs requiring heavy machinery) that is precluded due to the Veteran's service-connected disabilities.  The opinions of the June 2008 and September 2013 VA examiners are assigned less probative value because they only reflect the impact the Veteran's bilateral hearing loss, bilateral ankle injuries, and tinnitus have on his employability, and not the impact of all of the Veteran's service-connected disabilities.  These opinions found that the Veteran could still perform sedentary jobs and jobs involving limited physical activities, while the October 2013 and November 2014 private physician opinions specifically found that such employment was precluded due to the impact of the Veteran's diabetes mellitus and peripheral neuropathy. 

Accordingly, the preponderance of the evidence demonstrates that between November 5, 2007 and June 12, 2015 was precluded from securing and following substantially gainful employment due to his service-connected disabilities.  


ORDER

An initial compensable rating for hypertension is denied.

A TDIU rating is granted from November 5, 2007 to June 12, 2015.

Entitlement to TDIU from June 12, 2015 is dismissed as moot. 


REMAND

The Board notes that the October 2015 rating decision granted service connection for coronary artery disease with a 100 percent evaluation, effective June 12, 2015 and a 30 percent evaluation effective July 1, 2015; granted service connection for scar with a noncompensable (0 percent) evaluation, effective June 12, 2015; granted special monthly compensation based on housebound status from June 12, 2015 to July 1, 2015; and established basic eligibility to Dependents' Educational Assistance from August 11, 2015.  The Veteran filed a notice of disagreement in October 2015 for the initial rating and effective date for coronary artery disease; the initial rating and effective date for scar; the effective date for the grant of special monthly compensation based on housebound criteria; and the effective date for basic eligibility to Dependents' Educational Assistance.  The RO has not issued a SOC in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999) when this occurs, the Board must remand the case for the issuance of an SOC.  The Veteran is advised that these matters are not before the Board at this time, and will be before the Board only if he files a substantive appeal after the SOC is issued.

[The Board notes that while the Veteran filed an additional NOD for the issue of entitlement to TDIU, that issue is already pending on appeal and currently before the Board is addressed above.]

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate SOC for the Veteran's claims of entitlement to a rating in excess of 30 percent for coronary artery disease, entitlement to an effective date earlier than June 12, 2015 for the grant of service connection for coronary artery disease, entitlement to an initial compensable rating for scar, entitlement to an effective date earlier than June 12, 2015 for the grant of service connection for scar, entitlement to an effective date earlier than June 12, 2015 for the grant of special monthly compensation based on housebound status, and entitlement to an effective date for the grant of basic eligibility for Dependents' Educational Assistance  earlier than August 11, 2015.  He should be advised of the time provided for filing a substantive appeal.  If he timely perfects an appeal in the matter it should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


